Citation Nr: 1429354	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-45 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969, to include Vietnam service.  He died in September 2008.  The appellant is the Veteran's widow.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before this claim may be adjudicated.  Specifically, the Board notes that, while a final summary and X-ray report from the Veteran's final hospitalization at a private medical facility are of record, it appears likely that there are other outstanding records from that final hospitalization that have not been associated with the Veteran's claims file.  In addition, the Veteran's death certificate indicates that an autopsy was performed, and no autopsy report has been associated with the Veteran's claim file.  Finally, only minimal VA treatment records are on file for the years preceding the Veteran's death.  As any of these records may be relevant to the adjudication of the Veteran's claim, the Board finds that this claim MUST be remanded in order that all potentially relevant records may be associated with the Veteran's claims file.

In addition, the Board notes that of record is a September 2008 letter from a private physician.  He indicated that the Veteran was admitted to the hospital in September 2008 with severe respiratory distress.  This physician indicated that the severity of the Veteran's lung disease was more advanced than he would expect from a former smoker.  He indicated that he could not exclude the possibility that the Veteran's herbicide exposure contributed to his death.  He also indicated that the Veteran's history of PTSD was a complicating factor in his disease.  As such, the Board finds that the appellant would be entitled to a review of the Veteran's claim file by a medical professional, to obtain an opinion as to whether it was at least as likely as not that any service connected condition, or the Veteran's exposure to herbicides in service, caused or contributed substantially or materially to his death.

Accordingly, the case is REMANDED for the following action:

1. Contact Venice Regional Medical Center in Venice, Florida, to determine whether they have outstanding records pertaining to the Veteran available, to include copies of any computer records.  The RO should also obtain a copy of the Veteran's autopsy report, from this facility or from whatever facility at which the procedure was conducted. 

The RO should also obtain any VA treatment records pertaining to the Veteran from 2005 to the present, that have not already been associated with the Veteran's claims file.  If any requested records are not available, a notation to that effect should be placed in the Veteran's claims file. 

2.  After the above relevant records have been associated with the claims file, send the Veteran's claims file to medical professional to review and request that he offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any service connected disability, to include PTSD, or the Veteran's conceded herbicide exposure in service, caused or contributed substantially or materially to the Veteran's death.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. After the above development has been completed, and any additional development deemed necessary, please readjudicate the claim in light of any additional evidence. If the claim is not granted to the appellant's satisfaction, send her an SSOC and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration.  Please make sure that the statement of reasons and bases in the SSOC specifically identifies all evidence used in its determination. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



